Exhibit 10.17

 

 

 

__________________, 2013

 

SCG Financial Acquisition Corp.

615 N. Wabash Ave.

Chicago, Illinois 60611

 

 

Re:

Lock-Up Agreement

 

Gentlemen:

 

Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of January 11, 2013 (the “Merger Agreement”), by and among SCG Financial
Acquisition Corp. (the “Company”), SCG Financial Merger II Corp., a Delaware
corporation and an indirect subsidiary of the Company (“Merger Sub”), Reach
Media Group Holdings, Inc. (“Target”) and Shareholder Representative Services,
LLC, a Colorado limited liability company, solely in its capacity as Stockholder
Representative for and on behalf of the Target Holders thereunder, pursuant to
which Merger Sub will merge with and into Target, with Target being the
surviving entity and a wholly-owned Subsidiary of the Company (the “Merger”). In
connection with the Merger, the Company anticipates that it will issue _________
shares of its common stock, par value $0.0001 per share (the “Common Stock”), to
the undersigned, plus such additional shares of the Common Stock as the
undersigned may receive at the Release Date of the Escrow Fund (as such terms
are defined in the Merger Agreement) (the “Stock Issuance”). Certain capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
Paragraph 8 hereof.

 

The purpose of this letter agreement (the “Letter Agreement”) is to set forth
the agreement between the Company and the undersigned with respect to the
lock-up of the shares of Common Stock of the Company to be held by the
undersigned. Accordingly, in consideration of the issuance of shares of Common
Stock to the undersigned, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned hereby
agrees as follows:

 

1.           The undersigned hereby covenants and agrees that, except as
otherwise provided herein, for a period (the “Lock-Up Period”) commencing on the
date hereof and ending on the earlier of (a) the one year anniversary of the
Stock Issuance, or (b) the date that the Company consummates a subsequent
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property, the undersigned shall
not (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position (within the meaning of Section
16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder), the undersigned’s shares of Common Stock, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the undersigned’s
shares of Common Stock, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clauses (i) or (ii).

 

2.           Notwithstanding the provisions contained in Paragraph 1 hereof, the
undersigned may transfer shares of Common Stock: (a) by gift to a member of the
undersigned’s immediate family (for the purposes of this Letter Agreement,
“immediate family” means any relationship by blood, marriage, domestic
partnership or adoption, no more remote than a first cousin) or to a trust, the
beneficiary of which is a member of the undersigned’s immediate family, an
affiliate (as such term is defined in Rule 405 promulgated under the Exchange
Act) of the undersigned or to a charitable organization; (b) if the undersigned
is a natural person, by virtue of the laws of descent and distribution upon
death of the undersigned; (c) if the undersigned is a natural person, pursuant
to a qualified domestic relations order; (d) if the undersigned is a
corporation, partnership or other business entity, to another corporation,
partnership or other business entity that directly or indirectly controls, is
controlled by or managed by, or is under common control with, the undersigned;
or (e) if the undersigned is a trust, to a trustor or beneficiary of the trust;
provided, however, that in each case the permitted transferees shall have
entered into a written agreement with the Company agreeing to be bound by the
transfer restrictions in Paragraph 1 hereof.

 

3.           The undersigned agrees that after the Lock-Up Period has elapsed,
the undersigned’s shares of Common Stock shall only be transferable or saleable
pursuant to a sale registered under the Securities Act or pursuant to an
available exemption from registration under the Securities Act.

 

 
 

--------------------------------------------------------------------------------

 

 

4.           The undersigned shall retain all of its rights as a stockholder
during the Lock-Up Period including, without limitation, the right to vote such
shares. During the Lock-Up Period, all dividends payable in cash with respect to
the undersigned’s shares of Common Stock shall be paid to the undersigned, but
all dividends payable in Common Stock or other non-cash property shall become
subject to the restrictions described herein during the Lock-Up Period, and
shall be released from such restrictions upon the expiration of the Lock-Up
Period in accordance with the terms and conditions of this Letter Agreement.

 

5.           The undersigned hereby agrees and acknowledges that (a) the Company
would be irreparably injured in the event of a breach by the undersigned of his
or its obligations hereunder, (b) monetary damages may not be an adequate remedy
for such breach and (c) the Company shall be entitled to specific performance or
injunctive relief, in addition to any other remedy that the Company may have in
law or in equity, in the event of such breach.

 

6.           The undersigned acknowledges and understands that the Company will
rely upon the covenants, agreements, representations and warranties set forth
herein in proceeding with the Stock Issuance.

 

7.           The undersigned represents and warrants that the undersigned has
full right and power, without violating any agreement to which he or it is
bound, to enter into this Letter Agreement, and to perform the undersigned’s
obligations hereunder.

 

8.           As used in this Letter Agreement, (a) “Commission” means the U.S.
Securities and Exchange Commission, (b) “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and (c) “Securities Act” means the Securities
Act of 1933, as amended.

 

9.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof. This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

10.         No party hereto may assign either this Letter Agreement or any of
his or its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and each of his or its heirs, personal
representatives, successors and assigns.

 

11.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parities hereto (i) agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

12.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission, in each case to the addresses set forth for the parties hereto on
the signature page to this Letter Agreement.

 

13.         This Letter Agreement shall terminate upon the expiration of the
Lock-up Period.

 

[Signature page follows]

 

 

 
2

--------------------------------------------------------------------------------

 

 



 

Sincerely,  

 

 

 

 

 

 

[NAME]  

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

OR

Name:



 

 

Acknowledged and Agreed: 

 

 

 

 

SCG FINANCIAL ACQUISITION CORP.  

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

  



  

 Signature Page to Letter Agreement - SCG Financial Holdings LLC and [NAME]